 

Exhibit 10.16

 



(MTS LOGO) [a154085003_v1.jpg]  UNIFORM TERMS AND CONDITIONS APPLICABLE TO
EMPLOYEE PERFORMANCE RESTRICTED STOCK UNIT AGREEMENTS UNDER
THE MTS SYSTEMS CORPORATION 2011 STOCK INCENTIVE PLAN  

  

Pursuant to the authority set forth in Section 5 of the MTS Systems Corporation
2011 Stock Incentive Plan (the “Plan”) the Compensation Committee (the
“Committee”) of the Board of Directors adopts the following terms and conditions
to apply to any and all awards of Performance Restricted Stock Units granted
under the Plan to employees (the “Participant”) in addition to the terms set
forth in the Plan (Section references are to Sections of the Plan): 

 

1.The terms and conditions set forth below govern the issuance to the
Participant of the number of units (“Units”), which represent the right to
receive shares of MTS Common Stock, $.25 par value per share (the “Shares”) in
accordance with the terms of a Performance Restricted Stock Unit Agreement
(“Agreement”), and the issuance of Shares upon the vesting of the Units. The
Uniform Terms and Conditions set forth herein are incorporated and made a part
of the Agreement and capitalized words used herein not otherwise defined in the
Plan shall be as defined in the Agreement.

  

2.The Units will be earned and vest in accordance with the date or dates set
forth in the Agreement, or upon an earlier date as set forth herein or as
otherwise determined by the Committee; provided that the Participant is serving
as an employee, director or consultant of MTS or its subsidiaries on the date on
which occurs the event giving rise to the vesting. In the event that the
Participant ceases to serve as an employee, director or consultant due to death
or disability during the Performance Period, all restrictions on the Target
Shares will immediately lapse (Section 7.1(f)). If the Participant ceases to
serve as an employee, director or consultant during the Performance Period for
any reason other than death or disability, all Units that are not vested shall
be forfeited to MTS, without payment.

  

3.Notwithstanding Paragraph 2 above, all Units that have not vested in
accordance with the Agreement shall immediately fully (100%) vest upon the
occurrence of a Change in Control (as defined in the Plan) provided that the
terms of the agreements effectuating the Change in Control do not provide for
the assumption or substitution of the Units (Section 11.2).

  

4.MTS shall, no later than the Payout Date, make a book entry of the issuance of
such Shares to the Participant on MTS’s stock records. Upon the request of the
Participant, MTS shall deliver to the Participant certificated Shares
representing the number of vested Shares in certificated form as requested.

  

5.Until the Payout Date, the Participant will not be deemed for any purpose to
be, or have rights as, a shareholder of MTS, or to exercise, directly or by
proxy, voting rights or to receive dividends with respect to the Shares. In
addition, the Participant will not be entitled to any dividend equivalents, in
the form of cash, additional Units or Shares, with respect to the Units for the
period prior to the Payout Date. From and after the Payout Date, the Participant
shall have all rights and privileges of any other shareholder with respect to
the Shares issued in settlement of the vested Units.

  

6.MTS may make an equitable adjustment in the number of Units that have not been
earned and vested in the event of any change in the capital structure of MTS,
including but not limited to such changes as stock dividends or stock splits
(Section 3.4). Any additional Units issued to the Participant as a result of any
of the foregoing events shall continue to be subject to the terms set forth
herein to the same extent as the Units giving rise to the right to receive such
additional Units.

 



 

 

 

7.Nothing in this Agreement shall modify or reduce the rights or discretions of
the Committee set forth in the Plan, including but not limited to:



a.Modifying the Award to comply with tax laws or upon dissolution or liquidation
of MTS (Section 12.3);



b.Requiring Shares to be held in escrow (Section 13.6); or



c.Amending the terms and conditions of any Award consistent with Section 12.3.

 

8.As a condition to MTS’s obligation to issue Shares on the Payout Date, the
Participant shall pay or make arrangements for the payment of any required tax
withholding applicable to the issuance of the Shares. The Participant may elect
by written notice to MTS to satisfy part or all of any withholding tax
requirements associated with the issuance of Shares by (a) authorizing MTS to
retain from the number of Shares that would otherwise be issued to the
Participant or (b) delivering to MTS from Shares already owned by the
Participant that number of Shares having an aggregate Fair Market Value equal to
part or all of the tax payable by the Participant under this Paragraph, and in
the event Shares are withheld or delivered, the amount withheld shall not exceed
the statutory minimum required federal, state FICA and other payroll taxes.

 

9.The Units shall represent an unfunded promise to issue Shares in the future
and Participant shall have no rights other than as a general creditor of MTS
with respect to the issuance of Shares. Except as otherwise provided in Section
7.1(h), a Participant shall not sell, transfer, pledge, assign or otherwise
encumber any of the Units, whether voluntarily, involuntarily or by operation of
law. Any purported transfer, pledge or encumbrance of such Units shall be void
and unenforceable against MTS, and no purported transferee shall acquire any
right or interest with respect to the Shares as a result.

 

10.If any Participant who is an employee is on: (a) a qualified military leave;
(b) an MTS-approved leave of absence of less than 90 days; or (c) an
MTS-approved leave of greater than 90 days and MTS is obligated by statute or
written contract to re-employ the Participant at the end of the approved leave,
and in any event, does not return to employment with MTS within 30 days of the
end of the approved leave, the Participant will incur a termination of
employment for purposes of the Plan as of the last day of the approved leave.
The Vice President of Human Resources of MTS has been delegated the authority to
approve all leaves of absence and to enter into such contracts to provide for
re-employment for purposes of the Plan (Section 5.3).

  

11.MTS shall cancel any Units, recover all or any portion of Shares issued under
the Plan (or the proceeds thereof), and shall take such other action, including
recovery out of other amounts paid or owing to the Participant, in an amount and
under such conditions as required by law (Section 13.8).

  

12.MTS may, in its sole discretion, reduce, cancel, forfeit or recoup any
rights, payments or benefits paid or otherwise due to the Participant, including
any Units and any Shares issued under the Plan for Cause (including termination
of employment as a result), breach of any noncompetition, confidentiality,
nonsolicitation, noninterference, corporate property protection or any other
agreement between MTS and Participant or any other action of the Participant
that the Committee deems detrimental to the business or reputation of MTS or any
of its subsidiaries (Section 13.8). The Committee hereby delegates to the Chief
Executive Officer the authority and discretion to exercise the rights under
Section 13.8 with respect to Shares held by and Units and other payments paid or
due to persons other than the executive officers of MTS.

  

13.Nothing in this Agreement shall be construed as constituting a commitment,
guaranty, agreement or understanding of any kind or nature that MTS or its
subsidiaries will retain the services of the Participant as an employee,
director or consultant, and this Agreement shall not affect in any way the right
of MTS or its subsidiaries or the Participant to terminate the relationship as
an employee, director or consultant at any time or for any reason in accordance
with the procedures governing such termination, without any liability or claim
under the Plan.

 



2

 

 

14.The Committee shall exercise any authority and discretion in the
interpretation of this Agreement in accordance with the terms of the Plan. This
Agreement is intended to be exempt from the requirements of Section 409A of the
Code and shall be construed and interpreted in accordance with such intent.
Except as provided herein or as provided in the Plan, no payment shall be
subject to further deferral except as otherwise permitted or required pursuant
to regulations and other guidance issued pursuant to Section 409A of the Code.
Any provision of this Agreement that would fail to satisfy the exemption for a
short-term deferral for purposes of Section 409A of the Code shall be amended to
so comply on a timely basis.

  

Except to the extent specifically provided in this Agreement, this award shall
be subject to and governed by the terms and conditions of the Plan, which shall
be incorporated as though fully set forth herein. The foregoing terms and
conditions shall remain in effect until further modified by action of the
Committee, either in the form of a modification of these terms and conditions or
by a written term or condition set forth in any individual award approved by the
Committee subsequent to the date of adoption of these terms and conditions,
provided that no change shall adversely affect any accrued right of the
Participant without the Participant’s written consent.

 



3

